Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 11, 21 and 22, the prior art reference of Yang US 2020/0169929 discloses transmitting first type system information for a terminal device to perform cell detection, wherein the first type system information is system information for a non-standalone cell which cannot be camped. Lee et al. US 2019/0069205 A1 discloses selecting or reselecting, by the UE, a cell from the one or more candidate cells to be camped on and an operating mode from an LTE mode, a Standalone (SA) mode, or a Non-standalone (NSA) mode, based on at least the received system information. However, the aforementioned prior art references do not disclose receiving, at a relay node, a system information block including a first indication and a second indication, wherein the first indication indicates that a first cell is a non-standalone cell and whether standalone user equipments (UEs) are barred from accessing the first cell, and the second indication indicates whether a type of the relay node is able to access the first cell; and identifying, at the relay node, whether the type of the first network node is able to access the first cell based on the second indication in the system information block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472